Citation Nr: 0313536	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicide agents.

2.  Entitlement to service connection for a left lung 
disorder, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in Louisville, Kentucky, 
presently has jurisdiction over this case.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order for the following reasons.

Veterans Claims Assistance Act of 2000

The Board must remand this case to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107].  The issues currently on appeal were pending as of the 
date of passage of this law, November 9, 2000.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) [where law/regulation 
changes after claim has been filed, but before administrative 
or judicial appeal process has concluded, version most 
favorable to claimant should apply].


The United States Court of Appeals for Veterans Claims (the 
Court) has held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
law's enactment, and that concerns of fundamental fairness 
and fair process demand further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  The Court in Holliday 
stated that even assuming that it could divine in the first 
instance on the particular facts of a particular case that no 
amount of additional evidence could change an adverse 
outcome, it could not obviate in the first instance the 
requirement for VA to provide notice to the claimant as to 
what was required for a claim to be successful under the 
VCAA's newly-created duty-to-notify provisions, 38 U.S.C. §§ 
5102(b), 5103(a).  Id; see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) [when VA receives substantially 
complete application for benefits, it has obligation to 
notify claimant of any information and medical or lay 
evidence necessary to substantiate the claim].

In this case, the RO advised the veteran of the VCAA by 
letter sent to him in March 2001.  He was specifically 
advised that before the RO would send his case to the Board, 
he would be given the opportunity to identify any additional 
evidence that he believed was pertinent to his claims and, if 
necessary, the RO would assist him in obtaining the evidence.  
This letter also advised him that he had 60 days from the 
date of the letter to respond, and if the RO had not heard 
from him within the next 60 days, his claims would be 
forwarded to the Board.  The appellant did not respond to 
this letter.  Nevertheless, a recent decision of the U. S. 
Court of Appeals for the Federal Circuit made clear that 
under the VCAA, claimants have a full year under the law to 
respond to any requests for evidence or information in 
support of their claims, as provided by 38 U.S.C. § 5103(a) 
and (b).  See Disabled American Veterans et al. v. Secretary 
of Veterans Affairs, Case Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003) (the DAV decision).  In view of this 
precedent decision of the Federal Circuit, it appears the 
RO's VCAA-notice letter of March 2001 provided the appellant 
with conflicting information regarding how much time he had 
to submit any additional information or evidence in support 
of his claims.

In line with the above-cited legal authority, the Board finds 
that the March 2001 VCAA-notice letter is procedurally 
defective, as it did not specifically advise the appellant of 
his right to submit any requested evidence or information 
within a year of the request, and, therefore, the Board will 
remand the issues for full and complete compliance with these 
requirements.

Additional evidentiary development

In addition to providing adequate notice and assistance under 
the VCAA, the Board finds that additional medical-evidentiary 
development of the issues on appeal is required in order to 
properly adjudicate the appellant's claims.  Specifically, 
the appellant should be scheduled for an examination to 
address the nature and etiology of the skin and left lung 
disorders claimed as service connected based on a complete 
review of the evidence in the claims file.  In the Board's 
view, the appellate record does not at this time contain 
sufficient medical evidence to decide these claims.  See 
38 U.S.C.A. § 5103A(d)(1) and (2) (West 2002).

For the reasons set forth above, this case is REMANDED to the 
RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
appellant with written notice of the 
evidence, if any, he is expected to 
provide in support of the claims on 
appeal and the evidence, if any, that the 
RO will obtain for him, and notifying him 
that he has a year from the date of the 
notice letter to submit any requested 
evidence or information in support of his 
claims.

2.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims file.  
If any of the above records are not 
available, the RO should notify the 
appellant of the records it was unable to 
obtain and allow him the opportunity to 
submit such records.

3.  Upon completion of the above (i.e., 
after obtaining evidence identified by 
the veteran), the RO should make 
arrangements with the appropriate medical 
facility for the appellant to be examined 
by a medical doctor for the purpose of 
addressing the nature and etiology of the 
skin and left lung disorders for which 
service connection is being sought.  Send 
the claims file to the examiner for 
review.  The examiner should determine 
whether the appellant has a chronic 
disability of the skin or left lung, and, 
if so, render a diagnosis or diagnoses.  
The examiner should also render an 
opinion addressing whether it is at least 
as likely as not that any current 
disability of the skin or left lung was 
incurred/aggravated during the 
appellant's period of active duty 
military service from May 1969 to March 
1971, to include addressing in this 
regard the question of whether any 
disorder resulted from exposure to 
herbicide agents used in Vietnam.  The 
examiner must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The report of the 
examination should thereafter be 
associated with the appellant's claims 
file.

The RO should ensure that the appellant 
is given adequate notice of any requested 
examination, which includes advising him 
of the consequences of failure to report 
for a scheduled examination.  A copy of 
all notifications must be associated with 
the claims file.  If the appellant fails 
to report for an examination, this should 
be documented in the claims file.

4.  After completion of the above, the RO 
should readjudicate the issues on appeal.  
The readjudication of these claims by the 
RO should be considered on all potential 
theories of entitlement, to include on a 
direct service incurrence basis as well 
as the basis that a current disability of 
the skin or lungs was caused by exposure 
to herbicide agents used in Vietnam.  If 
any benefit sought on appeal remains 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The RO should then allow the 
appellant an appropriate period of time 
for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


